Title: Thomas Boylston Adams to John Quincy Adams, 1 April 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						N
						
							o
						
						16
					
					15. Feby 25
					Philadelphia 1st: April 1800
				
				Since the date of my last, I have received none from you, though we are in expectation of arrivals from Hamburg, which we think must bring Some tidings of or from you.
				I wrote a letter to Messrs: Marks & Co. very soon after the receipt of the papers of Mr: Engel, and in the course of a few days after, got an answer copy of which I now enclose.— I have put the business into the hands of Mr: Malcom, formerly Secretary to the P——t, who is in the practice of Law at New York, and who thinks something may in time be recovered, by a sale of the lands, though he could not say how much— He informed me that the affairs of Messrs: Marks & C°. have for some time been considered desperate, and thinks nothing more than the provision made for the German Creditors, could be secured by further process. Mr: Malcom has conversed with Messrs: Marks & also with their Attorney, who assured him that the tract of land was capable of division by the terms of reservation & the title Deeds are lodged in the hands of a very respectable Gentleman at N York for the benefit of the concern, in Trust.
				Congress are still in Session—nothing but hot weather will drive them off the ground. Measures of great importance have been agitated towards the close of the season, and some have been adopted, though not without a struggle— Such, for example, was the Bankrupt Bill, which long labored in the house & finally passed by the Speaker’s vote, though a majority of the Members would have voted

for it, had they been in the house when the question was taken. In Senate, Gentlemen were much divided, as you will see by the votes— it was not altogether a party question, but the Mercantile interest was generally unfriendly to the measure, because it will limit in a degree their hitherto boundless propensity to over trade, which has been attended with consequences of a most destructive nature to the Commercial prosperity of the Country. The Exports from the U.S. for the last year, exceed $70 millions whereas the Imports fell short of former years— A deficiency of revenue is the consequence & the Government must again borrow four or five millions for the service of the current year— If this state of things were to exist for any considerable time, we should have a debt to hang about our necks as the English have, though I believe sincerely it is not so much to be deprecated as it often has been— A Government certainly strengthens itself much by being in debt to the people it protects, rather than by their being much in arrear with it, so that I am tolerably sure, that the best & only policy of a Government like ours, is not to be oversolicitous to avoid borrowing from the public; however, to avow sentiments like these, would be at all times extreemly disgusting and odious to our sovereigns—not less so than to advocate a National consolidation of Government—both of which, in the opinions of many, are very desirable objects to be realized.
				The Bill reported in Congress for improving the Judiciary System, has met with great opposition— It will not pass as reported, though a modification of it may— Consolidation of the States, is the bug bear so much dreaded, and private views in some instances got the better of devotion to the public cause—this is neither a new thing or an extraordinary one—though I think it grows more rapidly than heretofore— Nevertheless as much harmony & liberality have prevailed during this Session of Congress, as any I remember— The Demo’s have made two desperate attempts to rouse popular clamor—to interest the passions of the vulgar and persuade them that their dearest rights & liberties are on the verge of destruction, &ca: but with all their efforts, they were able, very seldom to get a full Gallery in Congress—
				The Senate of the U.S. instituted process a few days since against Duane the Editor of the Aurora, for a contempt of their body breach of privilege, in publishing a Bill then before them, as having already passed, and making some false & scandalous remarks upon the same, with other representations of their proceedings, equally false & malicious— A Resolution was first brought forward to ascertain

who was the Actual Editor of the Aurora—which being done, other resolutions were proposed and passed, for bringing the said Editor before them— He was accordingly summoned to appear, on a given day—(Monday the 24th: March) which he did—the accusation being read to him, he addressed the Senate in a few words, the purport of which was, that he was no Lawyer & being fearful that his ignorance of forms, might establish a precedent unfriendly to the liberties of his fellow citizens, he beg’d to be heard by Counsel— This the Senate did not refuse, but judged proper to prescribe the terms on which his Counsel should be admitted to defend him—viz, not to question the jurisdiction of that tribunal, nor to justify the offence— Dallas & Cooper, who were both applied to, would not undertake the defence on such conditions— Of course he did not appear at the day assigned for his hearing— The Senate then proceeded to other steps for the purpose of securing his person, for a contempt, and passed the necessary resolve—obliging their President to issue his Warrant for apprehending the said Duane—which has been done, but the Culprit has seen fit to skulk & has either secreted himself in his house in the City, or fled from it, for the time being.
				The impudence of the jacobin faction, is almost beyond human patience to endure—it increases every hour in this state, which is beyond a doubt the focus of sedition. Our Legislature have adjourned without passing a law on the subject of Electors, which will oblige their being again convoked in the Summer, but no expectations are entertained that any mode will be agreed upon— There is more political trimming in this State than I believed possible to exist—the powers that be, carry all, like a torrent with them; only a few, will not bow the knee to Baal—
				I have done but little business of a professional nature hitherto, but yet more than I looked for— When I begin to grow hungry, it will be time enough to sell myself for a mess of potage—
				Our parents are well and have been so, generally, all the Season. As soon as Congress rise, they will leave me once more to bask in all the effulgence of a Philadelphia Summer, and all the tedium of cheerless celibacy— I may add however by way of consolation, with all the liberty of that condition—
				We have passed a very pleasant & comfortable winter here, and you will believe me, when I assert, though perhaps reluctantly enough, that all the winters I spent abroad were not worth a week at home, though my personal anxiety & concern were much less then than now. The charm of self importance was unknown to me, ’till since I

began to retail the law to the few casual applicants at my Office—it taught me to think more & better of myself than I was wont, and you know what a fascination there is in this.
				Farewell— I did not think to write more than a dozen lines, when I began; / Your’s
			